Case 0:21-cv-60623-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NUMBER: ____________________

  JASELIN ALINCY,

                 Plaintiff,

  vs.

  SHORE DRIVE APARTMENTS, INC.
  d/b/a CORAL RIDGE TOWERS EAST, and
  DONNA GOLDSTEIN, individually,

              Defendants.
  ______________________________________/

                                           COMPLAINT

         COMES NOW, Plaintiff, JASELIN ALINCY, by and through his undersigned counsel,

  and sues the Defendant, SHORE DRIVE APARTMENTS, INC. d/b/a CORAL RIDGE

  TOWERS EAST (“TOWER”) and DONNA GOLDSTEIN (“GOLDSTEIN”), individually, and

  alleges as follows:

                                         INTRODUCTION

         1.      This is a proceeding for damages to redress the deprivation of rights secured to

  the Plaintiff under the Emergency Paid Sick Leave Act (“EPSLA”) under the Families First

  Coronavirus Response Act (“FFCRA”), Public Law 116-127.

                                  JURISDICTION AND VENUE

         2.      The Court has jurisdiction over their controversy based upon the EPSLA and

  FFCRA, and venue is proper as all acts described herein occurred within this judicial district.




                                                   1
Case 0:21-cv-60623-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 2 of 4




                                              PARTIES

         3.      At all times material hereto, the Plaintiff was/is a citizen of the United States, sui

  juris, and an employee of the Defendants.

         4.      At all times material hereto, the Plaintiff was an employee and member of a

  protected class within the meaning of the EPSLA.

         5.      At all times material hereto, TOWER was a Florida Corporation doing business

  and services in this judicial district, was the former employer of the Plaintiff, and is an employer

  as defined by the FFCRA.

         6.      At all times material hereto, GOLDSTEIN was Executive Manager of TOWER,

  and acted directly in the interests of TOWER in relation to the Plaintiff, exercised the requisite

  legal control and otherwise administered the illegal acts as described herein on behalf of

  TOWER, and is an employer as defined by the FFCRA.

                                     STATEMENT OF FACTS

         7.      The Plaintiff was employed by TOWER since 1993, and in late March of 2020, he

  tested positive for COVID-19.

         8.      Plaintiff informed management, specifically GOLDSTEIN, and that his doctor

  ordered him to not work.

         9.      Plaintiff did not work from April 1-29, 2020.

         10.     On or about April 29, 2020, when Plaintiff returned to TOWER, GOLDSTEIN

  told him she was planning on firing him and provided with him a letter terminating him.

         11.     However, realizing terminating him upon his return from a COVID-19 leave was

  illegal, and knowing there was no reason, Plaintiff had the termination rescinded, and instead

  was told that any infraction from here on out would be termination.




                                                   2
Case 0:21-cv-60623-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 3 of 4




         12.     Exactly one month later, true to her word, on May 29, 2020, Plaintiff was

  terminated under the accusation that GOLDSTEIN saw him without a mask on.

                                               COUNT I

                        EPSLA OF THE FFCRA- BOTH DEFENDANTS

         13.     The Plaintiff incorporates by reference paragraphs 1-12 herein.

         14.     At all times material to this lawsuit, the Plaintiff was entitled to benefits afforded

  under the EPSLA of the FFCRA, including protection from retaliation.

         15.     The Defendants unlawfully retaliated against the Plaintiff’s exercise of his

  FFCRA rights by terminating his employment.

         16.     As a direct and proximate result of the Defendants’ unlawful treatment, the

  Plaintiff has suffered damages under the EPSLA of the FFCRA.

         17.     The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees,

  costs and expenses related to this litigation under the EPSLA of the FFCRA.

         WHEREFORE, the Plaintiff, JASELIN ALINCY, requests that judgment be entered

  against the Defendant for all damages recoverable under the FFCRA, in addition to all litigation

  expenses and costs, including attorneys’ fees and any other lawful and equitable relief this Court

  deems to be just and proper.

                                     DEMAND FOR JURY TRIAL
     The Plaintiff demands a jury trial.




                                                    3
Case 0:21-cv-60623-XXXX Document 1 Entered on FLSD Docket 03/19/2021 Page 4 of 4




        Dated: March 19, 2021.       Respectfully submitted,

                                     Law Offices of Levy & Levy, P.A.
                                     1000 Sawgrass Corporate Parkway
                                     Suite 588
                                     Sunrise, Florida 33323
                                     Telephone: (954) 763-5722
                                     Facsimile: (954) 763-5723
                                     Email: chad@levylevylaw.com
                                     Service Email: assistant@levylevylaw.com
                                     Counsel for Plaintiff

                                     /s/ Chad Levy
                                     CHAD E. LEVY, ESQ.
                                     F.B.N.: 0851701
                                     DAVID M. COZAD, ESQ.
                                     F.B.N.: 333920




                                        4
